Name: Commission Regulation (EEC) No 1460/87 of 27 May 1987 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 138/26 Official Journal of the European Communities 28 . 5 . 87 COMMISSION REGULATION (EEC) No 1460/87 of 27 May 1987 fixing the import levies on products processed from cereals and rice 1740/78 (8), provides that the levy thus determined, increased by the fixed component is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than 3,02 ECU per tonne from the average of the levies calculated as described above : Whereas in accordance with Article 5 of Regulation (EEC) No 2744/75 and Article 2 of Regulation (EEC) No 1579/74, the levy on certain processed products must be reduced by an amount equal to the production refund granted in respect of basic products for processing ; whereas Commission Regulation (EEC) No 1921 /75 (9), as amended by Regulation (EEC) No 2415/75 (l0), laid down certain transitional measures in respect of starches ; Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; whereas, in accordance with Council Regulation (EEC) No 2742/75 (u), as last amended by Regulation (EEC) No 3794/85 (12), the vari ­ able component of the levy on certain processed products must be reduced by the incidence of the production refund granted in respect of basic products intended for processing ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1449/86 (4), and in particular Article 12 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (*), as last amended by Regulation (EEC) No 1588/86 (*), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month prece ­ ding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importation is calculated on the basis of the quantities of basic products considered to have been used in the manufacture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Commission Regulation (EEC) No . 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals P), as last amended by Regulation (EEC) No Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 12 of Council Regula ­ tion (EEC) No 486/85 of 26 February 1985 on the gements arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territo ­ ries (13), as amended by Regulation (EEC) No 1306/87 (H) ; Whereas, in respect of products falling within subheading 07.06 A of the Common Customs Tariff, Council Regula ­ tion (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . M OJ No L 139, 24. 5. 1986, p. 29 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (&lt;) OJ No L 133, 21 . 5 . 1986, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 65. ( «) OJ No L 139, 24. 5 . 1986, p. 47 . O OJ No L 168 , 25 . 6 . 1974, p. 7 . (8) OJ No L 202, 26 . 7 . 1978 , p . 8 . ( ») OJ No L 195, 26. 7. 1975, p . 25. (10) OJ No L 247, 23 . 9 . 1975, p . 22 . (") OJ No L 281 , 1 . 11 . 1975, p . 57 . (12) OJ No L 367, 31 . 12. 1985, p . 20 . H OJ No L 61 , 1 . 3 . 1985, p . 4. H OJ No L 124, 13 . 5 . 1987, p . 5 . 28 . 5. 87 Official Journal of the European Communities No L 138/27 Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff, coming from third countries and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (') lays down the terms on which the import levy may be charged at 6 % ad valorem and provides for the Common Customs Tariff to be amended accordingly ; Whereas, if the levy system is to operate normally levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75, shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 43, 13 . 2. 1987, p. 9 . (2 OJ No L 164, 24. 6 . 1985, p . 1 . No L 138/28 Official Journal of the European Communities 28 . 5 . 87 ANNEX to the Commission Regulation of 27 May 1987 fixing the import levies on products processed from cereals and rice (ECU/tonne) Imports CCT heading No Portugal Third countries(other than ACP or OCT) ACP or OCT 07.06 A I 07.06 A II 11.01 C (2) 44,00 47,02 85,24 196,28 (') 199,30 (') 359,34 194,47 00 194,4700 353,30 11.01 D (2) 11.01 E 10 11.01 E II (2) 11.01 F (2) 11.01 G (2) 11.02 A II (2) 190,16 14.91 8,05 90.92 33,53 88,35 287,42 334,67 189,24 225,76 194,86 329,88 281,38 328,63 186,22 222,74 191,84 323,84 11.02 A III (2) 11.02 A IV (2) 1 1 .02 A V a) 1 (2) 11.02 AV a) 2 (2) 1 1 .02 A V b) (2) 11.02 A VI (2) 85,24 190,16 14,91 14.91 8,05 90.92 359,34 287,42 307,67 334,67 189,24 225,76 353,30 281,38 301,63 328,63 186,22 222,74 11.02 A VII (2) 1 1 .02 B I a) 1 (2) 1 1 .02 B I a) 2 aa) 1 1 .02 B I a) 2 bb) (2) 11.02 Bib) 1 (2) 11.02 Bib) 2 (2) 1 1 .02 B II a) 0 33,53 73,42 107,36 187,14 73,42 187,14 25,18 194,86 317,07 162,47 284,40 317,07 284,40 271,31 191,84 314,05 159,45 281,38 314,05 281,38 268,29 1 1 .02 B II b) (2) 1 1 .02 B II c) (2) 1 1 .02 B II d) (2) 11.02 C I (2) 1 1 .02 C II (2) 63,84 10,91 50,88 29,68 76,19 242,30 295,13 303,95 325,77 290,88 239,28 292,1 1 300,93 322,75 287,86 1 1.02 C III (2) 11.02 C IV (2) 1 1 .02 C V (2) 1 1 .02 C VI (2) 11.02 D I (2) 116,04 166,68 10,91 50,88 20,01 496,74 253,13 295,13 303,95 208,77 490,70 250,11 292,11 300,93 205,75 1 1 .02 D II (2) 1 1 .02 D III 0 1 1 .02 D IV (2) 1 1 .02 D V (2) 1 1 .02 D VI (2) 1 1.02 EI a) 1 (2) 49,66 47,90 107,36 8,05 33,53 47,90 186,53 203.23 162,47 189.24 194,86 203,23 183,51 200,21 159,45 186,22 191,84 200,21 1 1.02 EI a) 2 (2) 11.02 E I b) 1 (2) 1 1 .02 E I b) 2 (2) 1 1 .02 E II a) (2) 1 1 .02 E II b) (2) 1 1 .02 E II c) (2) 11.02 E II d) 1 (2) 107,36 94,04 210,62 36,03 88,35 14,91 155,30 162,47 398,60 318,68 369,14 329,88 334,67 384,27 159,45 392,56 312,64 363,10 323,84 328,63 378,23 1 1 .02 E II d) 2 (2) 11.02 F I (2) 1 1 .02 F II (2) 1 1.02 F III (2) 11.02 F IV (2) 59,88 36,03 88,35 85,24 190,16 344,58 369,14 329,88 359,34 287,42 338,54 363,10 323,84 353,30 281,38 28 . 5 . 87 Official Journal of the European Communities No L 138/29 (.ECU/tonne) I Imports I CCT heading No Portugal Third countries(other than ACP or OCT) ACP or OCT 11.02 FV (2) 14,91 334,67 328,63 1 1 .02 F VI (2) 90,92 225,76 222,74 1 1.02 F VII 0* 33,53 194,86 191,84 1 1.02 G I 18,54 157,33 151,29 11.02 G II 9,74 142,97 136,93 11.04 CI 47,02 199,30 192,65 0 11.04 C II a) 28,49 290,34 266,16 0 1 1.04 C lib) 28,49 314,49 290,31 0 11.07 A 1 a) 40,53 369,94 359,06 11.07 A lb) 33,04 279,17 268,29 1 1 .07 A II a) 89,20 360,26 (4) 349,38 11.07 A lib) 69,40 - 271,93 261,05 11.07 B 79,08 315,11 (4) 304,23 11.08 A I 28,49 290,34 269,79 11.08 All 156,87 322,87 292,04 11.08 A III 57,20 420,33 399,78 11.08 A IV 28,49 290,34 269,79 11.08 A V 28,49 290,34 134,89 0 11.09 247,98 908,22 726,88 1 7.02 B II a) (3) 107,07 448,62 351,90 17.02 B II b)(3) 74,43 336,28 269,79 17.02 F II a) 107,57 465,37 368,65 17.02 F lib) 74,03 322,87 256,38 21 .07 F II 74,43 336,28 269,79 23.02 A I a) 15,18 87,28 81,28 23.02 A I b) 25,68 180,17 174,17 23.02 A II a) 15,18 87,28 81,28 23.02 A II b) 25,68 180,17 174,17 23.03 A I 191,20 516,48 335,14 (') This levy is limited to 6 % of the value for customs purposes, subject to certain conditions. (*) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subhea ­ ding 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1,6 % for rice, 2,5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals. Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02. (3) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I is subject to the same levy as products falling within subheading 17.02 B II . (4) In accordance with Regulation (EEC) No 1180/77 this levy is reduced by 5,44 ECU/tonne for products originating in Turkey. (*) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrowroot falling within subheading ex 07.06 A,  flours and meal of arrowroot falling within subheading 11.04 C,  arrowroot starch falling within subheading ex 11.08 A V.